UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09094 Leuthold Funds, Inc. (Exact name of registrant as specified in charter) 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) John Mueller Leuthold Weeden Capital Management 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Name and address of agent for service) 612-332-9141 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2015 Date of reporting period:March 31, 2015 Item 1. Reports to Stockholders. Semi-Annual Report March 31, 2015 The Leuthold Funds Leuthold Core Investment Fund Retail Class Shares LCORX Institutional Class Shares LCRIX Leuthold Global Fund Retail Class Shares GLBLX Institutional Class Shares GLBIX Leuthold Select Industries Fund LSLTX Leuthold Global Industries Fund Retail Class Shares LGINX Institutional Class Shares LGIIX Grizzly Short Fund GRZZX The Leuthold Funds Table of Contents Expense Examples 1 Allocation of Portfolio Holdings 5 Statements of Assets and Liabilities 8 Statements of Operations 12 Statements of Changes in Net Assets 16 Financial Highlights 21 Schedule of Investments Leuthold Core Investment Fund 29 Leuthold Global Fund 41 Leuthold Select Industries Fund 51 Leuthold Global Industries Fund 54 Grizzly Short Fund 59 Notes to the Financial Statements 63 Investment Advisory Agreement Disclosure 79 Directors and Officers 80 The Leuthold Funds Expense Example – March 31, 2015 (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held the entire period (October 1, 2014 – March 31, 2015). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Funds charge no sales load (the Leuthold Core Investment Fund, Leuthold Global Fund, and Leuthold Global Industries Fund charge a 2% redemption fee for redemptions made within five business days after a purchase), you will be assessed fees for outgoing wire transfers, returned checks, or stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. To the extent that the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which a Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary by fund. These expenses are not included in the following example. The example includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody, and transfer agent fees. However, the following example does not include portfolio trading commissions and related expenses, and extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the following table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. See Notes to the Financial Statements. The Leuthold Funds - 2015 Semi-Annual Report 1 The Leuthold Funds Expense Example Tables (Unaudited) Leuthold Core Investment Fund - Retail Class - LCORX Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2014 March 31, 2015 October 1, 2014 - March 31, 2015 Actual** $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.27%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $5.96 and the Fund’s annualized expense ratio would be 1.16%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $5.84 and the Fund’s annualized expense ratio would be 1.16%. Leuthold Core Investment Fund - Institutional Class - LCRIX Beginning Account Value October 1, 2014 Ending Account Value March 31, 2015 Expenses Paid During Period* October 1, 2014 - March 31, 2015 Actual** $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.17%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $5.45 and the Fund’s annualized expense ratio would be 1.06%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $5.34 and the Fund’s annualized expense ratio would be 1.06%. Leuthold Global Fund - Retail Class - GLBLX Beginning Account Value October 1, 2014 Ending Account Value March 31, 2015 Expenses Paid During Period* October 1, 2014 - March 31, 2015 Actual** $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.70%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $7.80 and the Fund’s annualized expense ratio would be 1.55%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $7.80 and the Fund’s annualized expense ratio would be 1.55%. 2 The Leuthold Funds - 2015 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds Expense Example Tables (Unaudited) Leuthold Global Fund - Institutional Class - GLBIX Beginning Account Value October 1, 2014 Ending Account Value March 31, 2015 Expenses Paid During Period* October 1, 2014 - March 31, 2015 Actual** $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $6.70 and the Fund’s annualized expense ratio would be 1.33%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $6.69 and the Fund’s annualized expense ratio would be 1.33%. Leuthold Select Industries Fund - LSLTX Beginning Account Value October 1, 2014 Ending Account Value March 31, 2015 Expenses Paid During Period* October 1, 2014 - March 31, 2015 Actual $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Leuthold Global Industries Fund - Retail Class - LGINX Beginning Account Value October 1, 2014 Ending Account Value March 31, 2015 Expenses Paid During Period* October 1, 2014 - March 31, 2015 Actual $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. See Notes to the Financial Statements. The Leuthold Funds - 2015 Semi-Annual Report 3 The Leuthold Funds Expense Example Tables (Unaudited) Leuthold Global Industries Fund - Institutional Class - LGIIX Beginning Account Value October 1, 2014 Ending Account Value March 31, 2015 Expenses Paid During Period* October 1, 2014 - March 31, 2015 Actual $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Grizzly Short Fund - GRZZX Beginning Account Value October 1, 2014 Ending Account Value March 31, 2015 Expenses Paid During Period* October 1, 2014 - March 31, 2015 Actual** $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.51%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $7.65 and the Fund’s annualized expense ratio would be 1.59%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $8.00 and the Fund’s annualized expense ratio would be 1.59% 4 The Leuthold Funds - 2015 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds (Unaudited) Leuthold Core Investment Fund Allocation of Portfolio Holdings March 31, 2015 Leuthold Global Fund Allocation of Portfolio Holdings March 31, 2015 See Notes to the Financial Statements. The Leuthold Funds - 2015 Semi-Annual Report 5 The Leuthold Funds (Unaudited) Leuthold Select Industries Fund Allocation of Portfolio Holdings March 31, 2015* Leuthold Global Industries Fund Allocation of Portfolio Holdings March 31, 2015* *Excludes short-term investments less than 5% of net assets. 6 The Leuthold Funds - 2015 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds (Unaudited) Grizzly Short Fund Allocation of Securities Sold Short March 31, 2015 See Notes to the Financial Statements. The Leuthold Funds - 2015 Semi-Annual Report 7 The Leuthold Funds Statements of Assets and Liabilities March 31, 2015 (Unaudited) Leuthold Core Investment Fund (Consolidated) Leuthold Global Fund (Consolidated) Leuthold Select Industries Fund ASSETS: Investments, at cost $ $ $ Investments, at fair value Cash — Foreign currency (cost $22,562, $106,143, and $0 respectively) — Receivable for Fund shares sold Receivable for investments sold — — Collateral at broker for securities sold short — Interest receivable 3 Dividends receivable Other assets Total Assets LIABILITIES: Securities sold short, at fair value (proceeds $62,948,277, $23,986,839, $0, respectively) — Payable for investments purchased — — Payable for Fund shares redeemed 17 Payable to Adviser Payable to Custodian Payable to Directors Dividends payable on securities sold short — Distribution (Rule 12b-1) fees payable 89 Shareholder servicing fees payable — Accrued expenses and other liabilities Total Liabilities NET ASSETS $ $ $ 8 The Leuthold Funds - 2015 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds Statements of Assets and Liabilities (continued) March 31, 2015 (Unaudited) Leuthold Core Investment Fund (Consolidated) Leuthold Global Fund (Consolidated) Leuthold Select Industries Fund NET ASSETS CONSIST OF: Capital stock $ $ $ Accumulated net investment loss ) ) ) Accumulated net realized loss ) ) ) Net unrealized appreciation on investments Total Net Assets $ $ $ Retail Class Shares Net assets $ $ $ Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) Net Asset Value, Redemption Price and Offering Price Per Share * * $ Institutional Class Shares Net assets $ $ n/a Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) n/a Net Asset Value, Redemption Price and Offering Price Per Share * * n/a * Redemption price may differ from NAV if redemption fee is applied. See Notes to the Financial Statements. The Leuthold Funds - 2015 Semi-Annual Report 9 The Leuthold Funds Statements of Assets and Liabilities (continued) March 31, 2015 (Unaudited) Leuthold Global Industries Fund Grizzly Short Fund ASSETS: Investments, at cost $ $ Investments, at fair value Cash Foreign currency (cost $8,649 and $0, respectively) — Receivable for Fund shares sold Receivable for investments sold — Collateral at broker for securities sold short — Interest receivable 2 Dividends receivable — Other assets Total Assets LIABILITIES: Securities sold short, at fair value (proceeds $0 and $74,173,852, respectively) — Payable for investments purchased — Payable for Fund shares redeemed Payable to Adviser Payable to Custodian Payable to Directors Dividends payable on securities sold short — Distribution (Rule 12b-1) fees payable — Shareholder servicing fees payable — Accrued expenses and other liabilities Total Liabilities NET ASSETS $ $ 10 The Leuthold Funds - 2015 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds Statements of Assets and Liabilities (continued) March 31, 2015 (Unaudited) Leuthold Global Industries Fund Grizzly Short Fund NET ASSETS CONSIST OF: Capital stock $ $ Accumulated net investment income (loss) ) Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments and short positions Total Net Assets $ $ Retail Class Shares Net assets $ $ Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) Net Asset Value, Redemption Price and Offering Price Per Share $ * $ Institutional Class Shares Net assets $ n/a Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) n/a Net Asset Value, Redemption Price and Offering Price Per Share $ * n/a * Redemption price may differ from NAV if redemption fee is applied. See Notes to the Financial Statements. The Leuthold Funds - 2015 Semi-Annual Report 11 The Leuthold Funds Statements of Operations For the Six Months Ended March 31, 2015 (Unaudited) Leuthold Core Investment Fund (Consolidated) Leuthold Global Fund (Consolidated) Leuthold Select Industries Fund INVESTMENT INCOME: Dividend income (net of foreign taxes withheld of $49,414, $93,538, and $493, respectively) $ $ $ Interest income 10 Total investment income EXPENSES: Investment advisory fees (Note 3) Administration fees Transfer agent fees Legal fees Audit fees Fund accounting fees Custody fees Shareholder servicing fees- Retail Class — Registration fees Report to shareholders Directors’ fees Distribution (Rule 12b-1) fees- Retail Class (Note 4) — — Other Total expenses before dividends and interest on short positions Dividends and interest on short positions — Reimbursement from Adviser (Note 3) — — ) Total expenses NET INVESTMENT LOSS $ ) $ ) $ ) 12 The Leuthold Funds - 2015 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds Statements of Operations (continued) For the Six Months Ended March 31, 2015 (Unaudited) Leuthold Core Investment Fund (Consolidated) Leuthold Global Fund (Consolidated) Leuthold Select Industries Fund REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, INVESTMENT COMPANIES, SHORT POSITIONS, AND FOREIGN CURRENCY AND FOREIGN CURRENCY TRANSLATION: Net realized gain (loss) on: Affiliated Issuers $ ) $
